Citation Nr: 1728850	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-24 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease and Osgood Schlatter's disease of the left knee. 

2.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in October 2013 and February 2016, at which times it was remanded for further development. 

The issue of entitlement to service connection for prostatitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected left knee disability has been manifested by complaints of pain on motion and weakness with flexion has been no worse than 130 degrees and extension no worse than 0 degrees.



CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for degenerative joint disease and Osgood-Schlatter's disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants.

When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates and initial ratings, the claim has been substantiated and there is no need to provide additional notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream element of his appealed initial rating for his left knee disability.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in August 2008 and November 2013.  He has not challenged the findings of the examinations or that their findings do not reflect the current severity of the disability.

As the requested development from the prior Board remands, to include having a Board hearing, has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As such, the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the issues at hand, as an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 205-08 (1995).  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination

The Veteran is currently rated at 10 percent under Diagnostic Code 5260-5010 for his left knee disability.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  In this case, the appropriate code is Diagnostic Code 5260.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; and a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees, a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.

Increased Rating Analysis

The Veteran contends that he is entitled to an increased initial evaluation for his left knee disability.  He filed his claim for disability of the left knee in February 2008.  

The Veteran was afforded a VA examination in August 2008.  On examination, his left knee had a prominent tibial tuberosity, no obvious swelling, no warmness, no redness, minimal crepitus present, no joint effusion and patellar apprehension test was normal.  Range of motion was from 0 degrees extension to flexion of 130 degrees with no pain.  Repetitive movements were normal without pain.  Stability was normal.  There was no genu varum or valgus deformity.  There was also no wasting or atrophy of the muscles around the joint.  Additionally, muscle power and gait were normal.  It was also noted that there was no further limitation of motion due to pain, weakness, fatigue or lack of endurance following the repetitive use portion of the examination.  He reported no major incapacitating episodes or flare-ups.  He also reported using braces in the winter months and no cane use.  He was diagnosed with degenerative joint disease involving the left knee joint, as well as Osgood Schlatter's disease

He submitted a notice of disagreement in October 2008.  It stated that he believed that his knee was more disabling than the 10 percent evaluation.  10/27/2008 Notice of Disagreement.

A medical note in December 2008 notes mild osteoarthritis with joint effusion and Pellegrini-Stieda syndrome of left knee.  The Veteran had a MRI done following a twisting injury.  The doctor found high-grade chondromalacia involving the patella and an irregularity of the tibial tuberosity consistent with old healed Osgood-Schlatter's disease.  2/2/2010 Medical Treatment Records-Non-Government Facility, at 30, 32.

A January 2010 medical record notes the review of left knee x-rays compared to the 2008 findings.  There was no significant interval change.  The joint spaces were within normal limits and there was no joint effusion.  No acute fracture or dislocation was found.  There was redemonstration of fragmentation of the tibial tuberosity.  There was also no acute osseous and no articular abnormality of the left knee.  1/4/2010 Medical Treatment Record-Government Facility, at 12-13.

A private doctor sent a letter dated March 2012 stating that the Veteran had disabling osteoarthritis of the knees and back disabilities and his ability to function was increasingly limited.  5/17/2012 Third Party Correspondence.  

The Veteran was afforded another VA examination in November 2013.  He reported having daily pain in his left knee since the last examination in August 2008.  He felt increased pain when stood for more than thirty minutes or walked longer than a half mile.  He had occasional swelling and a sensation of his left knee giving out.  He had frequent popping of the knee, but no locking.  He also reported no flare-ups.  Upon range of motion testing, he demonstrated flexion to 140 degrees or greater without painful motion.  Extension was to 0 degrees without painful motion.  Range of motion after repetitive testing was flexion of 140 degrees or greater and an extension of 0 degrees.  He had additional limitation after repetitive testing described as less movement than normal.  There was no functional loss or impairment after repetitive testing.  No tenderness or pain to palpitation.  Strength testing results were normal for flexion and extension.  For all of the joint stability tests performed in both knees, the results were normal, and there was no evidence or history noted for recurrent patellar subluxation/dislocation.  There was no X-ray evidence of patellar subluxation.  The Veteran also had no tibial/fibular impairment and no meniscus condition.  He reported using both a brace (regularly) and a cane (occasionally).  His gait was normal.  It was noted that the Veteran's knee disability impacts his ability to work and that he was limited to light duty jobs.  11/13/2013 C&P Examination.

In correspondence from December 2013, the Veteran stated since he hurt his knee in-service, he has had pain and a knot that has never gone away.  He also indicated that he had an MRI with the same results as that of the VA examination.  He reported that his knee cap gives out often resulting in falls.  The disability led him to retire early.  12/13/2013 VA 21-4138 Statement in Support of Claim.

At his Board hearing in January 2017, the Veteran testified that he had daily pain and can only walk a couple of blocks before fatiguing.  He stated that he had a large knot in his knee that affected his stability when climbing stairs.  He did not generally wear braces, but he used his cane daily.  Hearing Transcript, 3, 11-14.

He also mentioned other private medical tests performed during the hearing.  Id. at 10-12.  However, the medical records only showed a treatment/testing for the right knee in 2012.  2/9/2017 Medical Treatment Record-Non-Government Facility, at 25.  Additionally, his private doctor supplied a nexus opinion, which is not at issue in this matter.  Id. at 1; 5/1/2017 Medical Treatment Record-Non-Government Facility.  The Board notes that while the Veteran did not submit a waiver of 
RO consideration of evidence, this is of little importance the records are either not relevant or are duplicative of information already in the claims file.

The Board has considered the evidence of record and finds that a higher rating in excess of 10 percent under the DC for limitation of motion 5260 is not warranted.  

The initial 10 percent rating was assigned based on arthritis with painful, limited motion, but not limited to the point where it was compensable under the appropriate diagnostic code.  An evaluation in excess of 10 percent is not warranted under Diagnostic Code 5003.  The evidence shows that the knee disability has not been manifested by more than pain on motion during the period of the appeal.  The Veteran's is contemplated by the current 10 percent rating.  The preponderance of the evidence does not demonstrate, and the Veteran does not contend, that his left knee disability resulted in occasional incapacitating exacerbations to warrant a higher evaluation.

In order to warrant the higher rating of 20 percent under that DC 5260, the Veteran must demonstrate flexion that more closely approximates or is the functional equivalent of 30 degrees.  On this record, flexion worse than 130 has not been demonstrated, even after repetitive use testing.  As such, the Board finds that the preponderance of the competent evidence weighs against an initial rating in excess of 10 percent.

Furthermore, VA's General Counsel has also found that separate ratings may be assigned under DCs 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).  Thus, in evaluating whether the Veteran can receive a separate rating for limitation of extension 
(DC 5261) for his left knee, limitation of extension has to be to 5 degrees for a noncompensable rating under DC 5261 and 10 degrees for a 10 percent rating.  A separate evaluation in this case for limited extension is not warranted as he has not demonstrated extension in his left knee worse than 0 degrees, to include as tested on VA examinations in August 2008 and November 2013.

Next, a higher or separate rating under DC 5257 is not warranted.  The Veteran has reported his knee giving out when climbing and descending stairs.  However, both the August 2008 and the November 2013 examinations of the left knee were negative for any objective indication of instability or subluxation of the joint.  The Board places greater weight on the evidence provided by a VA physician who examined the Veteran on 2 separate occasions years apart.  In light of this, the Board finds that evidence weighs against separate or higher ratings using DC 5257.

With regard to the other potentially applicable rating codes, DC 5256 provides a higher rating for ankylosis of the knee; however, ankylosis of the knee joint has not been shown.  DC 5262 allows for evaluations ranging from 10 to 40 percent for tibia and fibular impairment when there is nonunion with loose motion requiring a brace or malunion with knee or ankle disability; however, tibia and fibular impairment has not been shown.

After careful review of the evidence, the Board finds that the evidence weighs against an evaluation in excess of 10 percent for the Veteran's left knee disability.  


ORDER

An initial rating in excess of 10 percent for degenerative joint disease and Osgood Schlatter's disease of the left knee is denied.



REMAND

In October 2013, the issue of entitlement to service connection for prostatitis was remanded for an addendum medical opinion to acquire a rationale for the opinion.  An addendum opinion was issued in November 2013 by the same examiner that had provided the previous opinion.  The examiner gave the medical history of prostatitis as reported by the Veteran and then restated information found in service treatment records including documentation regarding a gonococcal infection.  He then gave another opinion determining that the Veteran's prostate condition was not related to military service, to include the gonococcal infection.

The Board finds that this "rationale" for the examiner's finding consists only of a bare statement of fact regarding the Veteran's in-service treatment records and disability history, and does not actually provide any explanation for his finding that such treatment is not related to the Veteran's current prostate disability.  A medical opinion with no rationale holds little probative value for evaluating a claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.  This issue must be again remanded in order to obtain an adequate medical opinion that will properly and thoroughly address the Veteran's medical history and contentions. 

Accordingly, the case is REMANDED for the following actions:

1. Forward the claims file, including this remand, to a new VA clinician with appropriate expertise in urology to provide another opinion.  The examiner shall indicate in the addendum report that the claims file was reviewed.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that his current prostatitis had its onset during active service or is related to any in-service disease, event, or injury, to include the 1972 gonococcal infection.  

A complete rationale should accompany any opinion provided. If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

2. After the above development has been completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


